PER CURIAM:
William G. Robinson appeals the district court’s order adopting the magistrate judge’s recommendation and granting summary judgment in favor of his employer and a former supervisor on his claims alleging race discrimination in violation of 42 U.S.C. § 1981 (2000), retaliation in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-3(a) (2000), and violations of his constitutional rights to equal protection and free speech in violation of 42 U.S.C. § 1983. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and the magistrate judge. See Robinson v. City of Greenville, No. CA-02-2533-26BI (D.S.C. Apr. 23, 2004 and May 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED